DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Response After Final Action filed 05/24/2022 has been entered.  Claim 3 is cancelled; claims 1, 2, 4-7, 13, and 15-17 have been amended.  Claims 1, 2, and 4-20 are pending.

Terminal Disclaimer
The Terminal Disclaimer filed 05/31/2022 has been approved.

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 05/24/2022, with respect to claim 7 objected to for minor informalities, claims 1-20 rejected on the ground of non-statutory double patenting, claims 15 and 17-19 rejected under 35 U.S.C. 112(b) as being indefinite, claim 1, 2, 8-11, and 15-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsiao et al. (U.S. Pat. App. Pub. 2016/0018879), claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Hsiao and Pau et al. (U.S. Pat. 10,585,937) have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, and 4-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[000135]-[000157], Fig. 8 and 9, and recited in independent claims 1, 2, 15, 17, and 20, in particular comprising:
combining one or more first portions of the first data stream with one or more second portions of the second data stream to synthesize a third data stream having a third quality value higher than the first quality value and the second quality value, wherein the first quality value, second quality value, and the third quality value are determined according to a data stream standard associated with a property of an environment (claim 1; similarly recited in claims 15, 16, and 20).

selecting one of the first data stream, the second data stream, or the third data stream based on a highest relative value of the first quality value, the second quality value, and the third quality value, wherein the selecting further comprises:
iteratively comparing the first data stream and the second data stream against a data stream standard with the processing device, and iteratively selecting the third data stream that more closely matches the data stream standard from among the first data stream or the second data stream (claim 2; similarly recited in claim 17).
These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441